Citation Nr: 1729431	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-11 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate compensable rating for instability, status post right knee total medial meniscectomy, with degenerative changes, anterior cruciate ligament (ACL) reconstruction and partial lateral meniscectomy, prior to August 28, 2013.

2.  Entitlement to an increased rating for status post right knee total arthroplasty and medial meniscectomy, with degenerative changes, anterior cruciate ligament (ACL) reconstruction and partial lateral meniscectomy, evaluated as 30 percent disabling from October 1, 2014.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 13, 2011.



REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1983 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In September 2015, the Board, in pertinent part, denied entitlement to a disability rating in excess of 10 percent for status post right knee total arthroplasty and medial meniscectomy, with degenerative changes, ACL reconstruction and partial lateral meniscectomy, prior to August 28, 2013, and remanded the issues of entitlement to a disability rating in excess of 30 percent for a right knee disability from October 1, 2014, entitlement to a TDIU, and entitlement to service connection for hypertension, for further development.  In December 2016, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision vacating and remanding the Board's September 2015 decision insofar as it denied the Veteran a separate compensable rating for his right knee disability under 38 C.F.R § 4.71A, Diagnostic Code (DC) 5257 prior to August 28, 2013.  The matter now returns to the Board for appellate consideration.

The September 2015 Board decision also dismissed, as withdrawn, the appeal for service connection for depressive disorder.  As such, the matter is no longer for appellate consideration.  The September 2015 Board decision also granted service connection for lumbar spine disability, granted service connection for left knee disability, and remanded the issue of entitlement to service connection for gastroesophageal reflux disease.  A rating decision in November 2015, which implemented the Board's decision, granted service connection for lumbar spine disability, and granted service connection for left knee disability.  The Veteran did not express disagreement with either the effective date or initial rating assigned for either disability.  As such, no appeal with regard to the lumbar spine disability or left knee disability remains before the Board for appellate consideration.  Additionally, although a July 2016 statement of the case was issued on August 1, 2016, pursuant to the Board's September 2015 directive, as to the issue of entitlement to service connection for GERD, no appeal was timely perfected as to that issue.  As such, it is not for appellate consideration by the Board.  The November 2015 rating decision also granted entitlement to a TDIU effective from September 13, 2011.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The March 2010 rating decision on appeal, which also denied entitlement to a TDIU, was made pursuant to an increased rating claim dated February 26, 2009, received on March 17, 2009, as well as a TDIU claim received on July 17, 2009.  As such, the applicable rating period for consideration as to the TDIU claim is from March 16, 2008.  As such, although the November 2015 rating decision characterized the TDIU award as a complete grant of the benefit sought, the issue of entitlement to a TDIU prior to September 13, 2011 remains for appellate consideration.

The issue of entitlement to a TDIU is the subject of the Remand below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran's right knee disability rating under DC 5257 is protected under 38 C.F.R. § 3.951 (b).  

2.  For the period on appeal prior to August 28, 2013, the Veteran's right knee disability was manifested by, at worst, slight recurrent subluxation or lateral instability of the right knee.

3.  For the period on appeal from October 1, 2014, the Veteran's right knee disability was manifested by severe painful motion and weakness of the right knee.

4.  The most probative evidence of record does not show that the Veteran's current hypertension was caused by or manifested in active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate 10 percent disability rating for right knee instability, status post medial meniscectomy, with degenerative changes, anterior cruciate ligament (ACL) reconstruction and partial lateral meniscectomy, prior to August 28, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5257(2015); 38 C.F.R. § 3.951 (b) (2015).

2.  The criteria for a disability rating of 60 percent for status post right knee total arthroplasty and medial meniscectomy, with degenerative changes, ACL reconstruction and partial lateral meniscectomy, from October 1, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5055(2015).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been at least substantial compliance with all remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All VA examinations and medical opinions provided are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.59 (2016), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011)

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2016).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  However, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The record demonstrates the Veteran underwent right total knee arthroplasty in August 2013.  Accordingly, in a May 2014 rating decision, the RO granted a temporary 100 percent rating for status post right total arthroplasty and medial meniscectomy, with degenerative changes, ACL reconstruction and partial lateral meniscectomy, from August 28, 2013 through September 30, 2014, and a 30 percent rating from October 1, 2014, under Diagnostic Code 5055.  A total knee replacement is a prosthetic implant that is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  For one year after a prosthetic replacement of the knee joint, the knee status post prosthetic replacement is rated at 100 percent.  After that point, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  If there are intermediate degrees of residual weakness, pain, or limitation of motion, this is rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.

Under 38 C.F.R. § 4.71a , DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

Concerning the range of motion findings of the right knee joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive  range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including hypertension, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for hearing loss.  38 C.F.R. § 3.303(b). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).


Analysis -Increased Rating, Right Knee

The Veteran underwent a total right knee replacement in August 2013.  The Veteran was granted a temporary total disability rating pursuant to DC 5055, and was given the 30 percent disability evaluation for residuals of that knee replacement from October 1, 2014.  While the Board observes that the Veteran's substantive appeal for an increased rating related to his right knee conditions was untimely, the Board has subsequently treated the issue as on appeal, and will continue to do so for the benefit of the Veteran.

The Veteran's right knee condition is characterized by pain, weakness, and instability.  Social work records show the Veteran was reported to only be able to walk 8 feet with an assistive device, as well as give-way of the legs, extreme pain, and unsteadiness in 2013, after the Veteran's right knee surgery.  The Veteran has reported that he mostly uses a scooter to get around, but often uses a wheelchair.  August 2014 treatment notes show that the Veteran is reporting less range of motion than he had before the knee replacement.  During his March 2015 hearing, the Veteran reported instability, pain, and that his knees buckled.  He wore bilateral braces.  Treatment records from October 2015 showed continued use of knee braces.  The Veteran underwent a VA knee examination in November 2015.  At that examination, the Veteran was unable to stand, and strength testing was 0/5 for the lower extremities.  The Veteran reported pain, swelling, and stiffness.  The examiner noted that the Veteran was unable to do range of motion testing in a normal manner, and had to turn on his side for knee flexion and extension, which was normal on examination.  The Veteran reiterated that he did not walk, and primarily used a scooter.  The Veteran indicated that he does not drive, and has assistance with chores such as dressing and bathing.  The examiner noted that the Veteran's claim that he cannot stand is not reflected in other records, and that he did not exhibit effort on strength testing.  The examiner noted additional functional limitations with a difficulty squatting.  There was no noted functional loss on repetition and the condition on flare-up was unable to be provided without speculation.

Records from his social worker in 2016, however, show the Veteran using a wheelchair with continued reports of pain in the knee joints.  The Veteran continued to indicate that he needed help driving, bathing, shopping, and dressing.  The Veteran's wife indicated that the Veteran could only walk 10 feet without needing to rest or pain.  The Veteran reported a history of falls and a balance deficit, and that he was planning to have his left knee replaced as well.

While the November 2015 VA examiner casts doubt on the presentation of the Veteran's disability, his inability to stand is not inconsistent with his constant use of a scooter and wheelchair, and need for assistance with most all daily tasks.  Further, he does not deviate from this level of disability reporting after his examination to social workers.  While the Board usually affords great weight to a VA examiner's report because of their medical expertise, the Board recognizes that the Veteran, while being competent to report signs and symptoms observable to a layperson,  also has medical knowledge and expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Board affords great weight to the Veteran's statements concerning his level of functioning and limitations in his right knee.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Thus, the Board finds that the Veteran's current level of disability is most accurately represented by chronic residuals from knee replacement surgery consisting of severe painful motion and weakness in the right knee.  Therefore, the Board finds that the Veteran meets the criteria for a rating of 60 percent under DC 5055 for the period from October 1, 2014.  The Veteran's painful motion, previously rated at 10 percent disabling under DC 5003, is most appropriately rated under DC 5055 as an additional rating under DC 5003 would violate the prohibition on pyramiding and the amputation rule.

In the Board's September 2015 decision, it determined that the RO's March 2010 change of diagnostic code from DC 5257 for instability to DC 5003 for painful motion did not violate the protections afforded to a rating in existence for 20 years under 38 C.F.R. §§ 3.951, 3.957.  However, as the Court noted in its December 2016 memorandum decision, the holding Murray v. Shinseki, 24 Vet.App. 420, 424 (2011) stated that the symptoms upon which a disability rating was based no longer being present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b).  Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error where the change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Here, the Veteran's 10 percent rating under DC 5257 was incorrectly severed in favor of a rating under the DC 5003, as the rating under DC 5257 had existed for 20 years for symptoms of instability that were no longer present on examination, not for painful motion.  Thus, the Board finds that the Veteran is entitled to a separate compensable rating under DC 5257.  As it is protected, the Veteran's entitlement under DC 5257 is not limited just to the period on appeal prior to August 28, 2013.

For the period on appeal prior to August 28, 2013, the Veteran's disability is best characterized by slight recurrent subluxation and lateral instability.  The Veteran and his wife both indicated that the Veteran had subluxation and instability in 2009.  The Veteran's January 2010 VA examination revealed no subluxation or instability.  The Veteran reported improved, but continued instability in the right knee in a February 2010 VA examination.  The report later indicated there was no finding of instability on examination.  The Veteran reported a history of falling and instability in March 2013 treatment records.  Because the Veteran is competent to identify instability, as discussed above, the Board assigns more probative weight to his statements.  The Veteran's record does not show moderate or severe recurrent subluxation or lateral instability.  Therefore, due to slight recurrent subluxation and lateral instability of the right knee, and a 10 percent rating is warranted under DC 5257 for the period on appeal prior to August 28, 2013.

Because this decision assigns the Veteran a rating of 60 percent under DC 5055, the Veteran's rating under DC 5257 is most appropriately rated at 10 percent for the entire period on appeal.  As the assignment of a higher rating or separate rating would cause the combined rating to exceed 60 percent, the amputation rule precludes the assignment of a higher or separate rating for his right knee disability.  See 38 C.F.R. § 4.68.  The Board's final January 2015 decision considered whether the Veteran was entitled to a separate rating under any other relevant diagnostic code, and whether the Veteran's functional loss was not contemplated by his 10 percent rating.  Those determinations were not vacated by the Court's December 2016 memorandum decision.

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected right knee disabilities are not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, special monthly compensation may be warranted if the Veteran has a 100 percent disability rating for a single disability, (to include a TDIU based on a single disability), and there is additional service-connected disability or disabilities independently ratable at 60 percent or more.  Here, for the period on appeal, the Veteran does not have a disability rated at 100 percent, and the Veteran's TDIU is based on multiple disabilities. Thus special monthly compensation is not for consideration.  

In conclusion, the Veteran's right knee disabilities are most appropriately rated at 60 percent under DC 5055 for the period on appeal from October 1, 2014, and at 10 percent under DC 5257 for the entire period on appeal.


Analysis- Service Connection, Hypertension

The Veteran contends that he developed hypertension in service and that it has remained since service.  The Veteran states that he was diagnosed in service and that he started taking medication a year and a half after service.  The Board concedes that the Veteran has a current disability of hypertension, as supported by treatment records from August 2017 showing a diagnosis of hypertension.

The Veteran had multiple blood pressure readings in service.  The Veteran's blood pressure was 140/84 upon an entrance examination in December 1983, 100/72 in January 1984, 114/98 in February 1985 after the Veteran had just run, 126/88 in September 1985, 122/72 in January 1986, 120/86 in January 1987, 102/64 in April 1987, and 140/100 and 144/98 in September 1987.  There is no diagnosis of hypertension in service.  The record does not reflect treatment for hypertension in the year following separation from service.  

At a February 2010 VA examination, the VA examiner opined that it was less likely than not that the Veteran's current hypertension is the same as the service records.  The examiner stated that the Veteran's service records showed two isolated episodes of high blood pressure, and that the one reading of 140/100 was at a time when there was a complaint of pain, and that the hypertension was likely attributable to that pain.  The examiner stated that all other instances of blood pressure recording were in the normal range. 

The Veteran underwent another VA examination in November 2015 and was provided an August 2016 addendum opinion.  The Veteran stated that he was diagnosed with hypertension around the time of his discharge from service in 1988.  The examiner opined that the Veteran's records showed no diagnosis of hypertension and no chronic blood pressure pattern that raised a suspicion of hypertension.  The examiner attributed the Veteran's February 1985 recording to the Veteran having just run and his December 1983 recording for stress related to entrance examination.  The examiner attributed the Veteran's September 1987 high systolic readings to post-surgical knee pain.  The examiner opined that it is less likely than not that the Veteran's current hypertension condition was caused by or is related to his military service.  The examiner provided medical guidance as to properly diagnosing hypertension, and notes that the Veteran did not have a diagnosis of hypertension at his medical board discharge, and that a singular reading does not constitute a diagnosis of hypertension.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board affords great probative weight to the 2015 VA examiner's opinion that it is less likely than not that the Veteran's current hypertension condition was caused by or was otherwise related to his military service.  The examiner addressed each in-service recording of elevated blood pressure, and determined that they did not meet the diagnostic criteria for chronic hypertension, with each instance having a plausible explanation.  The examiner reviewed the entire record, and applied his medical expertise to his opinions that were consistent with the 2010 VA examiner's opinion.  While the Veteran has shown he has medical expertise, the Board attributes more probative weight to the 2010 and 2015 VA examiners' opinions with regard to their consistent conclusions.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's current hypertension is related to his active service.  Thus, the evidence of record having not established an in-service diagnosis, the Board must determine whether there was continuity of symptomatology.  The Veteran is noted to be taking Procardia, a medication used to treat hypertension in 1994 private treatment records.  However, this is the earliest evidence of record of treatment for hypertension, many years after service.  Thus, the Board concludes that it is less likely than not that there has been a continuity of symptomatology.  Accordingly, the Board concludes that the evidence is not in equipoise on the claim of entitlement to service connection for hypertension and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2015).  Therefore, the Veteran's claim of entitlement to service connection for hypertension is denied.


ORDER

Entitlement to a separate 10 percent disability rating for instability status post right knee medial meniscectomy, with degenerative changes, anterior cruciate ligament (ACL) reconstruction and partial lateral meniscectomy, prior to August 28, 2013, is granted.

Entitlement to a 60 percent rating for status post right knee total arthroplasty and medial meniscectomy, with degenerative changes, anterior cruciate ligament (ACL) reconstruction and partial lateral meniscectomy, from October 1, 2014, is granted.

Entitlement to service connection for hypertension is denied.


REMAND

Analysis- TDIU

While the Board's decision herein above grants entitlement to a separate rating of 10 percent under DC 5257 for right knee instability prior to August 28, 2013, the Veteran's combined disability rating remains at 60 percent.  Further, the RO considered the evidence of record as to the functional impairment due to all of the Veteran's service-connected disabilities, as in effect prior to September 13, 2011, with regard to their impact on employability, in its November 2015 rating decision that initially granted a TDIU from September 13, 201l.  

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For the relevant period on appeal, prior to September 13, 2011, the Veteran does not have a single disability rated at 60 percent, or at least one disability is ratable at 40 percent or higher and a combined rating of 70 percent.  38 C.F.R. § 4.16(a).  As the Veteran does not meet the applicable schedular criteria for a TDIU under § 4.16(a), the Board will consider whether the Veteran's service-connected disabilities, prior to September 13, 2011, prevented him from securing or following a substantially gainful occupation such that referral for consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16(b).

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether the Veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

For the period on appeal, prior to September 13, 2011, the Veteran was service connected for bilateral lower extremity degenerative arthritis, bilateral lower extremity radiculopathy, instability of the right knee, degenerative arthritis of the back, and status post appendectomy.

The record reflects that the Veteran last worked on March 7, 2008 as a computer technician.  The record also reflects that the Veteran has at least a high school education.  His work history shows a long career as a computer technician.  The Veteran's last employer states that the Veteran voluntarily quit for personal reasons.

During the period on appeal, the Veteran and lay witnesses contend that he has difficulty walking without pain and that he treated his knees and back with ice-packs.  The lay statements indicate that the Veteran has a hard time standing for long periods, bending, and requires care due to decreased functional ability with regard to household chores.  Lay witness statements contend that the Veteran walks with a limp, and has missed work due to pain and back spasms.  The Veteran contends that he missed 6 months of work from 1988 until 2004 due to illness and 10 days from 2004 until 2008.  The Veteran does not contend that his appendectomy limits his functional ability.

Private treatment records from October 2009 show the Veteran complaining of back pain and a slightly unsteady gait and a positive Romberg's test.  The examiner notes bilateral knee arthralgia.  The treating provider stated that the Veteran was unable to work in his current condition or for the foreseeable future unless there is interventional treatment that causes significant improvement.  The same treating provider submitted a medical statement indicating that the Veteran could stand and walk 2 hours a day, sit 2 hours a day, occasionally lift 20 pounds, frequently lift 9 pounds, required occasional unscheduled breaks, required elevation of legs on breaks, and should never bend, kneel, squat, crawl, or climb ladders.  The Veteran is noted to be able to occasionally climb stairs.  

VA examination reports from February 2010 showed the Veteran stating that he stopped work because he could not climb ladders or carry units due to back and knee pain.  He reported difficulty after sitting, standing, walking, or bending too long.  The Veteran had back surgery in April 2009 with increased pain after.  The examiner noted that the Veteran should not do heavy lifting.  The examiner noted use of a cane in the left hand.  The examiner noted that the Veteran's right knee condition had a significant effect on his usual occupation.  The Veteran was noted to be unable to climb ladders and bend.  Mild effects were noted for chores, shopping, exercise, sports, recreation, and traveling.  No significant effects on occupation or daily activities were noted for his left knee condition.  

The Board acknowledges that Social Security Administration (SSA) granted disability benefits in October 2008 based on a primary diagnosis of degenerative back disease and a mood disorder.  However, the Board is not bound by SSA's determination regarding disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, SSA's determination was based on a combination of the Veteran's service-connected back disability and the then nonservice-connected mood disorder.  Therefore, it has limited probative value because with respect to entitlement to a TDIU, VA may only consider the effect of service-connected disabilities on one's ability to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16.  However, the January 2010 SSA residual functional capacity report completed by a medical professional stated that the Veteran was limited to lifting only 10 pounds, standing and walking less than two hours, and sitting for 6 hours due to his back and knee disabilities, to include radiculopathy.  Further, the report showed that the Veteran could occasionally stoop, kneel, crouch, and crawl.

Given the functional limitations described by private treatment reports, the SSA, and VA examinations, the Veteran clearly would have difficulty participating in a physical occupation that required standing, bending, lifting, walking, or sitting for long periods.  The physical restrictions outlined by the October 2008 SSA examiner, October 2009 private examiner, and February 2010 VA examiner indicate that the Veteran was also not able to participate in a sedentary level of work during the period on appeal.  While the October 2009 provider stated the Veteran could not work, the Board notes that consideration as to whether a Veteran can follow substantial gainful employment is not only dependent on the Veteran's prior occupation.  

Therefore, after thorough consideration of the evidence of record, the Board concludes that the most probative evidence of record shows that it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation due solely to the service-connected disabilities during the period on appeal prior to September 13, 2011.  As the Board may not grant a TDIU under § 4.16(b) in the first instance, referral of the matter to the Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16 (b) is warranted.

Accordingly, the case is REMANDED for the following action:

1. Refer the claim of entitlement to a TDIU prior to September 13, 2011 to the Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16 (b) and notify the Veteran of such action.

2. After completing the above requested action, and any additional notification and/or development deemed warranted, readjudicate entitlement to a TDIU prior to September 13, 2011 in light of all pertinent evidence (to include evidence associated with the paper and/or electronic files after the last adjudication) and legal authority. 

3. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


